                                                                                    18-04278-TOM13
                                                                                                 1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Juana Faye Williams                      }     Case No: 18-04278-TOM13
    SSN: XXX-XX-1140                        }
      DEBTOR(S).                            }
                                            }
                                            }

                          ORDER CONDITIONALLY DENYING
This matter came before the Court on Thursday, October 08, 2020 10:00 AM, for a hearing on the
following:
     RE: Doc #42; Renewed Motion for Relief From Stay Filed by Mark Baker, Attorney for US
     Bank Trust National Association as Trustee of the Igloo Series IV Trust successor for
     Nationstar Mortgage LLC dba Mr. Cooper as Servicer for US Bank National Associ
Proper notice of the hearing was given and appearances were made by the following:
     Mark Baker, attorney for U.S. Bank
     Bradford W. Caraway (Trustee)
     Daisy M. Holder, attorney for Juana Faye Williams (Debtor)
     Juana Williams


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on arguments of counsel, pleadings, equity in the property, and judicial notice of the
   Trustee's interim statement and the Court's file, the Motion for Relief from Stay is Denied
   Conditioned upon the Debtor resuming regular monthly mortgage payments beginning with
   the October 1, 2020 payment which she already has made as noted on the record. The
   Movant has leave to file a claim for the arrearage balance through September 2020
   including a possible shortage due to a payment change and for attorneys fees only but no
   court costs since none were due for this renewed motion. Once filed, a fixed payment in the
   amount of $60.00 per month is awarded on that claim. In the event of future default, the
   Movant may file a pleading to renew its motion and a hearing will be scheduled by
   subsequent notice.

   Further, the Debtor's Chapter 13 plan payments are modified to $440.00 per month.

Dated: 10/09/2020                                    /s/ TAMARA O. MITCHELL
                                                     TAMARA O. MITCHELL
                                                     United States Bankruptcy Judge




       Case 18-04278-TOM13       Doc 57     Filed 10/09/20 Entered 10/09/20 15:43:29     Desc Main
                                          Document      Page 1 of 1
